DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Feb 2022 for application number 16/202,825. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase, “in response to selecting the icon for transmitting payment information”, on line 16, should read, “in response to selecting the at least one icon for transmitting payment information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. [hereinafter as Hong] (US 2012/0159472 A1) in view of Park et al. [hereinafter as Park] (US 2012/0266093 A1) further in view of Luke (US 2012/0323710 A1) further in view of Hertel et al. [hereinafter as Hertel] (US 2009/0288012 A1). 
In reference to claim 1, Hong teaches a method by which a first device shares content with a second device, the method comprising:
when the first device approaches the second device within a predetermined range [paras 0050-0051 disclose short-range wireless communications; inherently, the devices would be within a predetermined range to connect; Fig. 5H, para 0134 discloses devices within certain predetermined ranges], receiving, from the second device, image data representing a page of the second device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display];
displaying a page of the first device including a first content list of the first device [Fig. 6, paras 0140-0142 disclose content on a page of a mobile device]; 
the first content list including at least one icon for transmitting multimedia content [Fig. 12B, para 0168 discloses selecting an “Album”, e.g. icon for transmitting multimedia content]; 
receiving a first user input to select a first content item in the first content list, the first user input being for selecting the at least one icon [Fig. 12B, para 0168 discloses selecting an “Album”, e.g. icon for transmitting multimedia content]; and
wherein the image data is newly generated by the second device when the first device approaches the second device within the predetermined range [Figs. 5G-5H, paras 0131-0137 disclose devices in range of each other to share and display content; Fig. 9-10, paras 0152-0160 disclose additional examples in which content from other devices which are in range may be presented to a device; paras 0050-0051 disclose short-range wireless communications];
wherein the first and second content lists included in the page of the first device only include content items corresponding to contents being sharable with the second device [Fig. 12B, para 0168 discloses selecting an “Album”, e.g. icon for transmitting multimedia content; selecting “Album” displays a plurality of multimedia content, e.g. multimedia content icon; Fig. 11C, paras 0165-0166 disclose applications at 610 which are shared between devices, e.g. only sharable content].
However, while Hong teaches the ability to display screens of a plurality of devices and share content between device by using touch inputs, as well as display contents along with contents of a page of a device [Figs. 12A-12C, paras 0167-0169], as expressed above, Hong does not explicitly teach displaying a page of the first device including a first content list of the first device together with the received image data representing the page of the second device.
Park teaches: 
displaying a page of the first device including a first content list of the first device together with the received image data representing the page of the second device [Fig. 8, paras 0087-0091 disclose content at 303, which may include content of a first device, displayed with images of devices with pages of the devices displayed on the device at 305; content icons 502 are images; para 0047 discloses various multimedia content as content].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hong and Park before him at the time of invention was made, to modify the invention above as disclosed by Hong to include the functionality as taught by Park in order to obtain a content sharing system in which screens of multiple devices may be shown together and moving data between the screens. 
One of ordinary skill in the art would have been motivated to obtain a content sharing system in which screens of multiple devices may be shown together and moving data between the screens to manage content on different devices conveniently and to quickly access content, enhancing user convenience [Park, paras 0006, 0008].
However, Hong and Park do not explicitly teach: 
the first content list including at least one icon for transmitting payment information; the first user input being for selecting the at least one icon for transmitting payment information; in response to selecting the at least one icon for transmitting payment information as the first content item, displaying a second content list of the first device on the page of the first device, the second content list including at least one credit card image; receiving a second user input to select a second content item in the second content list, the second user input being for selecting the at least one credit card image.
Luke teaches the first content list including at least one icon for transmitting payment information; the first user input being for selecting the at least one icon for transmitting payment information; in response to selecting the at least one icon for transmitting payment information as the first content item, displaying a second content list of the first device on the page of the first device, the second content list including at least one credit card image; receiving a second user input to select a second content item in the second content list, the second user input being for selecting the at least one credit card image [Figs. 13-14, para 0112 disclose that a user may select a category of cards, which then populates credit cards that may be selected].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hong, Park, and Luke before him at the time of invention was made, to modify the invention above as disclosed by Hong and Park to include the functionality as taught by Luke in order to obtain a content sharing system in which credit card information may be transferred between devices by selecting and moving a credit card icon, from a list of credit cards populated by input on an icon. 
One of ordinary skill in the art would have been motivated to obtain a content sharing system in which credit card information may be transferred between devices by selecting and moving a credit card icon, from a list of credit cards populated by input on an icon to provide easier access to card information [Luke, para 0003].
However, Hong, Park, and Luke do not explicitly teach: 
the devices connect through near field communication (NFC);
providing, through the NFC, transaction information related to a credit card corresponding to the selected at least one credit card image to the second device, according to the received second user input, when a user touches and drags the at least one credit card image to the page of the second device.
Hertel teaches: 
the devices connect through near field communication (NFC) [para 0227 discloses devices connecting within range through near field communication]; 
providing, through the NFC, transaction information related to a credit card corresponding to the selected at least one credit card image to the second device, according to the received second user input, when a user touches and drags the at least one credit card image to the page of the second device [Fig. 16, paras 0203-0207 discloses dragging and dropping an object representing a credit card to a page corresponding to a seller system 101, in order to transmit transaction information].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hong, Park, Luke, and Hertel before him at the time of invention was made, to modify the invention above as disclosed by Hong, Park, and Luke to include the functionality as taught by Hertel in order to obtain a content sharing system in which credit card information may be transferred between devices by touching and dragging a credit card icon. 
One of ordinary skill in the art would have been motivated to obtain a content sharing system in which credit card information may be transferred between devices by touching and dragging a credit card icon to provide ease of transaction processing [Hertel, para 0013].

In reference to claim 2, Hong, Park, Luke, and Hertel teach the invention of claim 1 above.
Hong further teaches wherein the page of the second device is currently displayed on a display of the second device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display; the home screens are screens of the other devices].

In reference to claim 5, Hong, Park, Luke, and Hertel teach the invention of claim 1 above.
Hong further teaches generating a new page for the second device based on the second user input; and providing the generated new page to the second device, wherein the provided new page is displayed on a display of the second device [Fig. 13, paras 0177-0179, Fig. 14B, para 0185, disclose touching and dragging content from one location to another; the content may be shared with another device; inherently, the screens of the other devices would be updated].

In reference to claim 6, Hong, Park, Luke, and Hertel teach the invention of claim 1 above.
Hertel further teaches wherein the first content item comprises an icon corresponding to a web page [Fig. 16, paras 0203-0207 disclose interface objects corresponding to webpages].

In reference to claim 8, Hong, Park, Luke, and Hertel teach the invention of claim 1 above.
Hong further teaches wherein the page of the first device is generated by the first device when the first device approaches the second device within the predetermined range [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display; the device also displays information relating to the other devices that are in range; this depends on the devices which are in range; Figs. 5G-5H, paras 0131-0137 disclose devices in range of each other to share content; paras 0050-0051 disclose short-range wireless communications].

In reference to claim 9, Hong, Park, Luke, and Hertel teach the invention of claim 8 above.
Hong further teaches wherein the first and second content lists displayed in the generated page of the first device only include content items corresponding to contents being available to be transmitted to the second device [Fig. 12A(b), para 0167 discloses a list of sharable items; Fig. 12B, para 0168 discloses selecting an “Album”, e.g. icon for transmitting multimedia content; selecting “Album” displays a plurality of multimedia content, e.g. multimedia content icon].

In reference to claim 10, Hong, Park, Luke, and Hertel teach the invention of claim 1 above.
Hong further wherein the displayed page of the first device is one of pages of a home screen of the first device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display].

In reference to claims 11-12, 15-16, and 18-19, claims 11-12, 15-16, and 18-19 are rejected for the same reasons as that of claims 1-2, 5-6, and 8-9, respectively.

In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 1.

Response to Arguments
The 112 rejection of claims 1-2, 5-6, 8-12, 15-16, and 18-20 has been removed in light of amendments.
	Applicant contends that the prior art does not teach, “providing, through the NFC, transaction information related to a credit card corresponding to the selected at least one credit card image to the second device, according to the received second user input, when a user touches and drags the at least one credit card image to the page of the second device.” Examiner respectfully disagrees. Firstly, Hong teaches the ability to share content between devices via interfaces of other devices shown on a device. Next, Park teaches the ability to display content from a device along with an image representing a page of a second device. Luke teaches the ability to navigate a hierarchy to display and select credit card information. Finally, Hertel teaches providing, through the NFC, transaction information related to a credit card corresponding to the selected at least one credit card image to the second device, according to the received second user input, when a user touches and drags the at least one credit card image to the page of the second device [Fig. 16, paras 0203-0207 discloses dragging and dropping an object representing a credit card to a page corresponding to a seller system 101, in order to transmit transaction information]. Therefore, the combination of the prior art reasonably teaches the invention of the independent claims. The dependent claims are rejected for the reasons cited in the Rejection above.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Hwang et al. (US-20100136908-A1) discloses dragging credit card information and near field communication technology [paras 0039, 0124].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173